DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10 and 11 are written as if they are dependent on claim 7, however claim seven already includes the composition for forming an underlayer film and a curable composition for imprints. Therefore claims 10 and 11 do not further limit claim 7. In addition, claims 10 and 11 do not include the limitations of claim seven because they are written as if they are intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US PG Pub. 2014/0220353).
Regarding claim 11: Claim 11 is defined as a curable composition for imprints to be used in a kit as set forth in claim 7. Therefore claim 11 is drawn to a curable composition for imprint. The limitations of claim 7 do not further limit the composition as described in claim 11.  Therefore, the limitations of claim 11 are limited to a curable composition for imprints. Kodama et al. discloses a curable composition for imprints (see abstract and throughout).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent 8,846,195).
Regarding Claims 1: XU ET AL.  (in particular see paragraphs [0016], [0034]-[0038], [0043]-[0047], [0066], formula 8 and figure 7). Discloses providing a primer layer between an imprinting material any substrate and indicates that: a material that has a Schenecteady International, Inc. product named ISORAD ® 501 structure a is applied as a polyfunctional .s. However, given the similarities and structures between the prior art and the instant invention is the examiner’s position that the viscosity of the prior art compound would fall between the described range. This is especially true because XU ET AL.  discloses that where imprint material is to be deposited as a plurality of discrete and spaced apart droplets i.e. via an inkjet method, it is desirable that the viscosity be between .5 and 20 centipoises  (1 centipoises=1 mPa.s). Overlapping ranges are prima facie obvious and therefore a person having ordinary skill in the art at the time of invention would have found it obvious that the composition described by XU ET AL.  would have a similar viscosity to that of the instant invention. Additionally, is well-established that similar chemical structures have similar properties and therefore absent a showing of unexpected results it is the Examiner’s position that the undercoat layer as described by XU ET AL.  would have the described viscosity at 23°C.
Regarding Claim 2: XU ET AL.  discloses the invention as described above in the rejection of claim 1. XU ET AL.  further discloses that the at least one ring includes a six membered aromatic ring (see structure A).
Regarding Claims 3: XU ET AL.  discloses the invention as described above in the rejection of claim 1. XU ET AL.  fails to specifically mention the boiling point of the polyfunctional methacrylate. However, given the similarities in the chemical structures is the Examiner’s position that structure A as designated above would have a similar boiling point to NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claims 4 and 5:XU ET AL.  discloses the invention as described above in the rejection of claim 1. XU ET AL.  further discloses the features of claims 4 and 5 as shown in structure A.
Regarding Claim 6: XU ET AL.  discloses the invention as described above in the rejection of claim 1. XU ET AL.  further discloses a primer-forming composition having between .01% and 1% by mass of the polyfunctional methacrylate ([0053]-[0056]).
Regarding Claims 7, 10-16: XU ET AL.  discloses the invention as described above in the rejection of claim 1. XU ET AL.  further discloses the underlayer film or primer film is an adhesion layer for imprinting material (curable composition) that is applied via an inkjet method (“imprinting material (curable composition) is deposited as a plurality of spaced apart discrete droplets” see column 3 lines 36-41). Said imprinting material is molded and cured via application of the appropriate curing agent such as broadband ultraviolet energy (column 3 line 56-col.4 line 6).
Regarding Claims 8 and 9: XU ET AL.  discloses the invention as described above in the rejection of claim 7. XU ET AL.  further discloses that the imprinting material contains a polyfunctional acrylate ((col. 5 lines 10-32). While XU ET AL.  does not disclose that the imprinting material is a polyfunctional methacrylate having at least one aromatic ring or aromatic heterocyclic ring, given the teachings of XU ET AL. , such materials are known in the art. Given those teachings a person having ordinary skill in the art at the time of invention would have found them to be an obvious choice for imprinting materials. Said materials having similar properties as described above.
Regarding Claim 17: XU ET AL.  discloses the invention as described above in the rejection of claim 7. XU ET AL.  fails to specifically describe the product to be formed as a circuit board however any pattern could be formed and absent a showing of unexpected results said pattern would be a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744